Title: To John Adams from the Baron von Thulemeier, 19 July 1785
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


          
            Monsieur,
            a la Haye le 19. Juillet 1785.
          
          Les Ordres du Roi m’ont autorisé a mettre la derniére Main au Traité de Commerce et d’amitié entre S. M. et les Etats Unis de l’amérique, Traité que j’ai eû l’avantage de negocier dans Ses principes avec Vous, et ensuite avec Messieurs Vos Collegues. Je profite du paquet des Etats Generaux pour adresser a Monsieur Jefferson la Copie du Traité calquée absolument sur l’original Anglois, et pour ne Vous laisser rien a desirer, Monsieur, Vous trouveres ci joint egalement une Copie de la lettre que j’ecris aujourdhui a ce dernier a Paris.
          J’ai l’honneur d’étre avec la Considération la plûs distinguée / Monsieur, / Vôtre trés humble et trés obéissant / serviteur,
          
            de Thulemeier
          
         
          TRANSLATION
          
            Sir
            The Hague, 19 July 1785
          
          The king’s orders have authorized me to put the finishing touches on the treaty of commerce and friendship between His Majesty and the United States of America, the fundamentals of which I had the good fortune of negotiating with you and then with your esteemed colleagues. I am utilizing the States General’s packet to send to Mr. Jefferson a copy of the treaty that scrupulously follows the English original. So that I may leave nothing to be desired by you, sir, you will also find herein a copy of the letter I am writing today to the same in Paris.
          I have the honor to be with the most distinguished consideration, sir, your most humble and most obedient servant
          
            de Thulemeier
          
        